DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the measured at 25°C according to DIN EN ISO 3219.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 – 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 27 sets forth a stabilizer “comprising a reaction product comprising, in reacted form, a macromer and a C4-30-alkyl (meth)acrylate” and now additionally sets forth “the stabilizer is a preformed stabilizer wherein a macromer is reacted with monomers to form a co-polymer composition comprising a reacted macromer and monomers”.  As written, it is unclear how the macromer, monomers, and co-polymer composition in this new limitation at the end of the claimed are related to the reaction product, macromer, and C4-30-alkyl (meth)acrylate initially set forth. “a” macromer 4-30-alkyl (meth)acrylate set forth in lines 2 – 3.  If so, the co-polymer composition recited at the end of the claim presumably corresponds to the reaction product set forth in line 2.  If not, the monomers recited at the end of the claim correspond to an additional ingredient which has not been previously set forth.  It is unclear how this co-polymer composition comprising a reacted macromer and monomers is related to earlier recited reaction product of macromer and C4-30-alkyl (meth)acrylate, e.g. if the macromer is reacted with these additional monomers to form the co-polymer composition prior to or after reaction with the C4-30-alkyl (meth)acrylate.  For the purposes of further examination, Claim 27 will be interpreted as setting forth the stabilizer is a preformed stabilizer wherein the macromer is reacted with the C4-30-alkyl (meth)acrylate to form a co-polymer composition.
Claim 49 set forth an upper limit for a viscosity of the stabilizer of 100,00 of mPa∙s.  As written, it is unclear if this upper limit is “10,000” or “100,000”.  For the purposes of examination, the former interpretation has been used.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27 – 31 and 37 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0065840 to Freidank et al. in view of WO 2015/165878 to König et al.
Regarding Claims 27 – 29 and 48.  Freidank et al. teaches a dispersion comprising at least one liquid polymer and at least one copolymer (C) (Paragraphs 0015 – 0018).  The at least one liquid polymer is preferably a polyether polyol (Paragraphs 0027 – 0036).  Copolymer (C) is the reaction product of an acrylate, such as butyl acrylate (an alkyl acrylate having a C4 alkyl group), with an unsaturated polyether polyol/macromer comprising at least one polymerizable double bond able to copolymerize with butyl acrylate, as well as hydroxyl groups (Paragraph 0074).  Copolymer (C) is indicated to bring about stabilization of the dispersions (Paragraph 109), i.e. it functions as a stabilizer.  Additionally, as copolymer (C) in Freidank et al. is a co-polymer composition in which a macromer is reacted with a C4-alkyl (meth)acrylate, it is reasonably considered a preformed stabilizer as set forth in instant Claim 27.
Freidank et al. teaches the copolymers (C) are formed by free radical addition polymerization.  That said polymerization occurs in the presence of a catalyst is a product-by-process limitation that is not further limiting in as so far as the structure of In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Freidank et al. teaches the copolymer (C) (i.e. the reaction product of the at least one macromer with at least one alkyl acrylate) is provided in an amount of up to 20.0% by weight of the dispersion, while the (polyether) polyol is provided in an amount of at least 15.0% by weight of the dispersion (Paragraph 0091).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide a copolymer (C) at the upper end of the range disclosed as suitable by Freidank et al.  The dispersion would then comprise 20.0% copolymer (C) relative to as low as 15.0% by weight of the polyether polyol, 
Freidank et al. is silent regarding the D50 particles size of the stabilizer.  However, König et al. teaches the concept of preparing stabilizers for polymer polyol dispersions in which the stabilizers have a D50 particle size preferably smaller than 0.5 microns and more preferably smaller than 0.3 microns when measured by static laser diffraction after dilution of the sample with isopropanol in order to obtain an optical concentration suitable for the measurement (Column 6, Lines 9 – 14).  Freidank et al. and König et al. are analogous art as they are from the same field of endeavor, namely polymer polyol dispersions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the stabilizer of Freidank et al. with a D50 particle size of less than 0.5 microns, as taught by König et al.  The motivation would have been that Freidank et al. teaches the size distribution of the particles is suitably adjusted (Paragraph 0025) and König et al. shows this a suitable particle size for stabilizers used to prepare polymer polyol dispersions (Column 6, Lines 9 – 14).  
Regarding Claim 30.  Freidank et al. teaches the stabilizer of Claim 27 wherein the reaction product of the acrylate with the unsaturated polyether polyol/macromer 
Regarding Claim 31.  Freidank et al. teaches the stabilizer of Claim 27 wherein the reaction product of the acrylate with the unsaturated polyether polyol/macromer may be free of polymerized styrene and acrylonitrile units (see Nos. 2, 5- 13, 16, and 18 in Table 1).
Regarding Claim 37.  Freidank et al. teaches a process for preparing the stabilizer of Claim 27 comprising reacting by free radical polymerization at least one acrylate, such as butyl acrylate (an alkyl acrylate having a C4 alkyl group), with an unsaturated polyether polyol/macromer (Paragraphs 0074 and 0228).  
Freidank et al. does not expressly teach the reaction occurs in the presence of a free radical polymerization catalyst and carrier polyol.  However, König et al. teaches the concept of preparing stabilizers for polymer polyol dispersion in the presence of both of these compounds (Page 5, Lines 23 – 29).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the stabilizer of Freidank et al. in the presence of a free radical polymerization catalyst and a carrier polyol.  The motivation would have been that the free radical polymerization catalyst would initiate the free radical polymerization reaction while the carrier polyol would aid the mixing of the stabilizer with the polyol component of the polymer polyol dispersion.
Regarding Claims 38 and 39.  Freidank et al. teaches a process for preparing a dispersion comprising melt emulsifying at least one polyethylene, at least one polyether polyol, and the at least one stabilizer (Paragraphs 00228 – 0241; Tables 1 and 2).
Regarding Claims 40, 41, and 47.  Freidank et al. teaches the process of Claim 38 wherein the first polyether polyol and third polyol correspond to the same polyether polyol having a functionality of 2 to 8 and the molecular weight of 200 to 20,000 g/mol (Paragraph 0030).
Regarding Claim 42.  Freidank et al. teaches the process of Claim 38 wherein the dispersion comprises the polyolefin in an amount of preferably 5.0 to 60.0% by weight with the remainder consisting of the stabilizer (Paragraph 0091).
Regarding Claim 43.  Freidank et al. teaches the process of Claim 38 wherein the melt emulsifying may occur in an extruder or kneader (Paragraph 0110).  In the inventive examples, emulsification occurs at a temperature of 150°C (Paragraph 0245).
Regarding Claim 44.  Freidank et al. teaches a process for preparing a polyurethane comprising preparing a dispersion of at least one polyolefin in a polyol, wherein the dispersion comprises a stabilizer according to Claim 27, melt emulsifying the dispersion, mixing the dispersion with a polyisocyanate, and reacting the mixture to form a polyurethane (Paragraphs 00179 – 0181 and 00228 – 0241; Tables 1 and 2).
Regarding Claim 45 - 46.  Freidank et al. teaches the process of Claim 44 wherein the mixture may optionally contain water or a blowing agent (Paragraph 0180).  When 
Regarding Claim 49.  Freidank et al. teaches the stabilizer of Claim 27 but is silent regarding its viscosity.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Freidank et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a stabilizer with a viscosity in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 32 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0065840 to Freidank et al. in view of WO 2015/165878 to König et al., as applied to Claim 27 above and further in view of US 2004/0266958 to Borst et al.
Regarding Claim 32.  Freidank et al. teaches the stabilizer of Claim 27 wherein the at least one macromer is obtained by reacting a polyether polyol with meta-isopropenylbenzylisocyanate (Paragraph 0075), i.e. an organic compound comprising a polymerizable double bond able to copolymerize with an alkyl acrylate and an isocyanate group. 
Freidank et al. does not expressly teach the molar ratio of polymerizable double bonds to hydroxyl groups which are reacted to form the prepolymer.  However, Borst et al. teaches the concept of preparing macromers for preformed stabilizers for polymer polyol dispersions.  In the inventive examples, the macromer is formed by reacting 1 mole of polyether polyol having a hydroxyl functionality of roughly 3 (calculated from its reported molecular weight and hydroxyl number) with 0.36 – 0.6 moles 1,1-dimethyl metaisopropenyl benzyl isocyanate (TMI) (Paragraph 0039).  The molar ratio of polymerizable double bonds to hydroxyl groups can be calculated to be in the range of roughly 0.12 to 0.13.  Freidank and Borst et al. are analogous art as they are from the same field of endeavor, namely polymer polyol dispersions comprising preformed stabilizers.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the macromer of 
Regarding Claim 33.  Freidank et al. teaches the stabilizer of Claim 33 wherein the at least one macromer is obtained by reacting a polyether polyol with meta-isopropenylbenzylisocyanate (Paragraph 0075).  This compound differs from the instantly claimed 1,1-dimethyl meta-isopropenyl benzyl isocyanate in that it contains two methyl substitution at the first carbon atom.  However, it has been held that compounds which are homologs – differing regularly by the successive addition of the same chemical group, e.g. by -CH2-groups - are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) (MPEP 2144.09 (I)) Moreover, Borst et al. teaches the concept of using 1,1-dimethyl meta-isopropenyl benzyl isocyanate as the unsaturated isocyanate compound in the preparation of an unsaturated polyether macromer.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute 1,1-dimethyl meta-isopropenyl benzyl isocyanate for meta-isopropenylbenzylisocyanate in the preparation of the unsaturated polyether  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Borst et al. shows that meta-isopropenylbenzylisocyanate is known in the art to be a suitable isocyanate for inducing unsaturation into polyether macromers used in stabilizers for polymer polyol dispersions.
Regarding Claim 34.  Freidank et al. teaches the stabilizer of Claim 32 wherein the first polyether polyol has a functionality of 2 to 8 and the molecular weight of 200 to 20,000 g/mol (Paragraph 0030).  The second polyether polyol may be initiated by sorbitol, and therefore having a hydroxyl functionality of roughly 6 (Paragraph 0074).
Freidank et al. does not expressly teach the molecular weight of the second polyether polyol.  However, Borst et al. teaches the concept of using a polyether having a molecular weight of 6,800 g/mol to prepare an unsaturated polyether macromers stabilizer for polymer polyol dispersions in the inventive examples (Paragraph 0039).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the macromer of Freidank et al. using a polyether have the molecular weight exemplified by Borst et al.  The motivation would have been that Borst et al. shows that this is a suitable molecular 
  Regarding Claim 35.  Freidank et al. teaches the stabilizer of Claim 32 but does not expressly teach the first and second polyether polyol are the same.  However, Borst et al. teaches the concept of using the same polyol to form the stabilizer and for the final graft polyol (Paragraph 0034).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use the same polyol to form the stabilizer and for the final graft polyol.  The motivation would have been that doing so would provide advantages such as simplifying of the process by which the polymer polyol dispersion is made by reducing the number of ingredients used.
Regarding Claim 36.  Freidank et al. teaches the stabilizer of Claim 32 wherein the first polyether polyol has a molecular weight of 200 to 20,000 g/mol (Paragraph 0030).  The first polyether polyol used in the inventive examples is initiated with glycerol (Paragraph 0241) and therefore has a functionality of roughly 3.  The second polyether polyol may be initiated by sorbitol and therefore have a hydroxyl functionality of roughly 6 (Paragraph 0074).
Freidank et al. does not teach the second polyether polyol has a functionality of specifically three.  However, Borst et al. teaches the concept of using a polyether having a molecular weight of 6,800 g/mol to prepare an unsaturated polyether macromer for a .

Response to Arguments
Applicant's arguments filed September 23, 2021 and October 6, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that the macromer and monomer in Freidank et al. are not reacted in the presence of a polyether polyol, whereas the claimed invention is directed to a performed stabilizer comprising the reaction product of macromer with C4-30--alkyl (meth)acrylate, C4-30--alkyl (meth)acrylate, and a medium comprising a first polyether polyol.  However, the order in which the components are reacted is not clearly defined in Claim 27 for the reasons detailed in the corresponding rejection under 35 U.S.C. 112(b) above.  The claim also does not set forth additional C4-30--alkyl (meth)acrylate beyond that which is reacted with the macromer is provided, as appears to be discussed by applicant on page 8 of the remarks filed September 23, 2021.
In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113) In the instant case, the product of Freidank et al. does appear to be substantially identical to the instantly claimed stabilizer comprising the first polyether polyol.  Even though the copolymer (C) in Freidank et al. is not formed in the presence of the first polyether polyol, a first polyether polyol is subsequently combined with copolymer (C) and thus the stabilizer product will comprise this polyol. 
B) Applicant argues that the copolymers of Freidank et al. do not correspond to pre-formed stabilizers.  The Office respectfully disagrees.  Copolymer (C) is indicated to bring about stabilization of the dispersions (Paragraph 109), i.e. it functions as a stabilizer.  Additionally, as copolymer (C) in Freidank et al. is a co-polymer composition 4-alkyl (meth)acrylate, it is reasonably considered a preformed stabilizer as set forth in instant Claim 27.
C) Applicant argues that, as Freidank et al. fails to disclose the reaction of a macromer and monomer in a polyether polyol, there can be no disclosure of a stabilizer having a viscosity in the instantly claimed range.  However, Freidank et al. does teach combining a polyether polyol with the reaction product of a macromer and monomer copolymer (C) and thus is product prepared with and comprising all of the instantly claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. a stabilizer with a viscosity in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
D) Applicant argues that the stabilizer in König et al. is for the stabilization of styrene-acrylonitrile copolymer dispersions.  However, it has been held that the selection of a known material based on its suitability for intended use may support a prima facie obviousness determination, even when the claimed material is used in a Sinclair & Carroll Co v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (MPEP 2144.07) Freidank et al. and König et al. both directed to polymer polyol dispersions comprising stabilizers.  As such, it remains the Office’s position that there is sufficient nexus between the reference disclosures to make the proposed combination.
The Office also respectfully disagrees with applicant’s argument that Freidank et al. leads away from stabilizer dispersions.  Paragraph 0052 of the reference sets forth in Paragraph 0052 that copolymer (C) “acts in the dispersion as an emulsifier, permitting complete and stable dispersion of the at least one meltable solid in the at least one liquid polymer” [emphasis added].  As Freidank et al. discloses copolymer (C) functions to provide a complete and stable dispersion, it is the Office’s position that Freidank et al. does indeed pertain to stabilizer positions.  The Office then maintains a person of ordinary skill in the art would have been motivated to look to other prior art references, e.g. König et al., with respect to a suitable particle size for a dispersion stabilizer.  
E) Applicant’s argument that Borst et al. does not remedy the deficiencies of Freidank and König et al. is not persuasive, as the alleged deficiencies have been addressed above.
F) Applicant additionally cites a portion of Chemistry and Technology of Polyols for Polyurethanes, 2nd Edition, Volume 1, for it discussion regarding the formation of a 
The outstanding rejections under 35 U.S.C. 103 have consequently been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764